Citation Nr: 1217216	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, [redacted]



ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from August 1976 to August 1980 and from October 1980 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In February 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the case must be remanded, the RO will have an opportunity to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Back condition

Service treatment records (STRs) include September 1978 documentation that the Veteran complained of back pain.  In May 1980, the Veteran reported that he leaned over and immediately noted a sharp pain in his mid back.  The diagnosis was muscle strain.  In February 1981, the Veteran complained of mid back pain after bending over a coffee table.  The diagnosis was acute mid back pain.  In June 1991, the Veteran reported that he hurt his back.  The diagnosis was muscle spasm.

In August 2010 the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination the Veteran reported a long history of intermittent low back pain beginning in service.  He reported that his back was treated in service with Motrin and rest.  He further reported that he did not require any additional medical evaluation from the time he left service until 2009 when his pain increased.  The diagnosis was thoracolumbar degenerative disc disease.  The examiner opined that the Veteran's low back condition was less likely as not caused by or a result of his service-connected bilateral ankles.  

In an October 2011 opinion, a VA physician reviewed the Veteran's STRs and noted that all episodes in service appeared to be soft tissue and self limited.  He further noted that the Veteran's retirement physical was negative for any back condition.  He reported that "unless there are records that show [the Veteran] was treated for his back soon after discharge," his opinion was that he believed the Veteran's low back condition was unlikely related to service.  He noted that he would expect continuity of symptomatology if there was a causal relationship.  He also opined that the Veteran's low back condition was not aggravated by his bilateral ankle disability as there was no evidence in the medical literature or specific information in the case to support such a claim.  Although the Veteran did not originally allege direct service connection, in light of his STRs demonstrating treatment for low back complaints, the Board will consider such theory of entitlement.  As the October 2011 physician did not explicitly consider the Veteran's reports of continuity of symptomatology of back symptoms when offering his opinion regarding direct causation, remand for a new examination is necessary.  Additionally, the August 2010 opinion was inadequate for failure to provide a supporting rationale as to whether the Veteran's low back condition was caused by or due to his service-connected bilateral ankles.  

A medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Right knee

STRs show that the Veteran twisted his knee in June 1990.  The diagnosis was sprain and his knee was immobilized for one week.  

In August 2010 the Veteran was accorded a C&P joints examination.  During the examination the Veteran reported he had right knee pain since service in 1985 that has increased in recent years due to his bilateral ankles.  The diagnosis was right knee strain.  The examiner opined that the Veteran's right knee strain was less likely as not caused by or a result of his service-connected ankles.  She noted that the Veteran's x-rays remained negative for degenerative changes and stated that the Veteran has not required any significant intervention for the right knee.  She further noted that the Veteran's continued to work as a heavy equipment operator required strenuous physical work and opined that it was more likely that his right knee condition was related to the physical demands of his job.  

In an October 2011 opinion, a private physician reviewed the Veteran's STRs and noted that all episodes of knee complaints in service appeared to be soft tissue and self limited.  He further noted that the Veteran's retirement physical was negative for any knee condition.  He reported that "unless there are records that show [the Veteran] was treated for his knee soon after discharge," his opinion was that he believed the Veteran's knee condition was unlikely related to service.  He noted that he would expect continuity of symptomatology if there was a causal relationship.  He also opined that the Veteran's right knee condition was not aggravated by his ankle disability as there was no evidence in the medical literature or specific information in the case to support such a claim.  However, neither the August 2010 examiner nor the October 2011 physician provided an opinion or supporting rationale as to whether the Veteran's right knee condition was aggravated by or due to his service-connected bilateral ankles.  The Veteran testified that he walks differently due to ankle pain because if his ankles give out, he jars his back and legs.  

Again, a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion.  Nieves-Rodriguez, supra.  Therefore, remand for a new examination is necessary.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, supra; Green, supra; Caffrey, supra.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from February 23, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran should be asked to identify any records that are relevant and not yet associated with the record, which may include Tricare and private medical records.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder VA medical records dating from February 23, 2010.  If there are no such records, document the claims folder accordingly.

2.  Request that the Veteran provide or identify any additional treatment records, including Tricare and any private medical records, that have not already been associated with the claims folder.  If sufficiently identified records are not ultimately obtained, notify the Veteran in accordance with 38 U.S.C.A. § 3.159(e).

3.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his low back condition by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of the Veteran's low back condition and an opinion as to whether the back condition at least as likely as not began in or is related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints of low back pain dated in May 1964, September 1978, May 1980, February 1981, and June 1991.  In offering any opinion, the examiner is directed to assume that the Veteran has experienced continuity of symptomatology after discharge from service.  

Is it at least as likely as not that the back disability is caused by or due to his service-connected disabilities of the ankles.  Also, is it at least as likely as not that the back disability is aggravated by (i.e., increased in severity) by the service-connected disabilities of the ankles.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities of the ankles.  In providing these opinions, the examiner should consider the Veteran's testimony on p. 15 of the hearing transcript that he walks differently due to ankle pain because if his ankles give out he jars his back and legs.  

The rationale for any opinion offered should be provided.

The examiner is also requested to provide an evaluation of the Veteran's right knee condition and an opinion as to whether the right knee condition at least as likely as not began in or is related to a period of active service.  In that regard, the examiner's attention is directed to the Veteran's in-service complaints of his right knee dated in June 1990.  In offering any opinion, the examiner is directed to assume that the Veteran has experienced continuity of symptomatology after discharge from service.  

Is it at least as likely as not that a current right knee disability, including the strain diagnosed on VA examination in October 2009, is caused by or due to his service-connected disabilities of the ankles.  Is it at least as likely as not that a current right knee disability, including strain is aggravated by (i.e., increased in severity) by the service-connected disabilities of the ankles.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities of the ankles.  In providing these opinions, the examiner should consider the Veteran's testimony on p. 15 of the hearing transcript that he walks differently due to ankle pain because if his ankles give out he jars his back and legs.  

The rationale for all opinions offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


